Citation Nr: 1760321	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-17 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter was before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the RO. 

The Veteran testified before the undersigned at a March 2017 Board video-conference hearing. A transcript of the hearing is in the claims file.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

A bilateral hearing loss disability is not attributable to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, other organic disease of the nervous system (i.e., sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, other organic disease of the nervous system (i.e., sensorineural hearing loss) is a chronic disease.  38 U.S.C. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).

The Veteran asserts that noise exposure in service from weapons fire and explosions during his service in Vietnam caused his bilateral hearing loss disability. The Veteran received the Combat Infantry Badge for his service in Vietnam. The Board finds that the Veteran engaged in combat with the enemy. Under 38 U.S.C. § 1154 (b), the Veteran's account of what occurred in service, here acoustic trauma, is presumed credible. 

However, 38 U.S.C. § 1154 (b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected; rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service. Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). Remaining are the questions of whether the Veteran has hearing loss as defined by VA, and if so, whether hearing loss may be linked to service. 

The Veteran's March 1966 pre-induction examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows (note ASA to ISO-ANSI conversion):



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
/
5
LEFT
15
10
10
/
5
 
The November 1966 examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows (note ASA to ISO-ANSI conversion):




HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
/
5
LEFT
15
10
10
/
5


The Veteran's August 1968 Report of Medical History associated with his separation examination documents that the Veteran had not experienced any hearing loss. The corresponding August 1968 separation examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows (note ASA to ISO-ANSI conversion):



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
/
5
LEFT
15
10
10
/
5

Thus, the service treatment records show no complaints or findings of hearing loss disability. 

However, the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

A July 2012 VA audiometric examination detected the following pure tone thresholds in decibels: 







HERTZ




500
1000
2000
3000
4000
RIGHT
20
30
70
70
75
LEFT
25
30
60
65
70

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and 52 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. 

The audiologist documented review of the claims file, including review of the audiometric test findings from the Veteran's period of service. The audiologist opined that the Veteran's hearing loss disability was not at least as likely as not caused by or a result of an event in military service. The audiologist explained that despite the Veteran's report of in-service noise exposure, there was no evidence of hearing loss or threshold shift during his period of service. Thus it was less likely than not that his hearing loss disability was the result of military noise exposure. 

An October 2015 VA audiometric examination detected the following pure tone thresholds in decibels: 



HERTZ




500
1000
2000
3000
4000
RIGHT
20
35
80
75
75
LEFT
20
35
65
65
70

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and 58 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. 

The audiologist opined that the Veteran's bilateral hearing loss disability was not at least as likely as not caused by or a result of an event in military service. The audiologist explained that the Veteran entered and exited service with normal hearing and had no significant shifts in thresholds during his period of service. The audiologist reported that a 2005 study by the Institute of medicine (IOM) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after the noise exposure. The IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely." 

The Veteran's records showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability during military service. Further there was no record of complaint or treatment for hearing loss in the service records. Accordingly, the audiologist concluded that based on the objective evidence, there was no evidence on which to conclude that the Veteran's current hearing loss disability was caused by or a result of his military service, to include noise exposure therein. 

Though the Veteran has current bilateral sensorineural hearing loss, the preponderance of the evidence is against a finding of a linkage between the onset of the hearing loss disability and a period of service. Rather, the evidence shows that the Veteran's current bilateral hearing loss disability had no etiological relationship to in-service noise exposure. The audiologist in July 2012 explained that given there was no evidence of hearing loss or threshold shift during his period of service, it was less likely than not that his hearing loss disability was the result of military noise exposure. 

The audiologist in October 2015 explained that the IOM panel concluded that a prolonged delay in the onset of noise-induced hearing loss was unlikely. As the Veteran's records showed no complaints of or treatment for hearing loss or significant changes in hearing thresholds greater than normal measurement variability during military service, there was no evidence on which to conclude that the Veteran's current hearing loss disability was caused by or a result of his military service. 

These conclusions are probative as they are based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. There is no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current hearing loss disability and a period of the Veteran's service. 

Additionally, there is no evidence of sensorineural hearing loss disability in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (other organic disease of the nervous system) entity were not noted.  Further, there is no demonstration of continuity of symptomatology or evidence of sensorineural hearing loss disability within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The Veteran is not competent to link his bilateral hearing loss disability to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to state that he sustained in-service noise. However, he is a lay person and is not competent to establish that his current bilateral hearing loss disability onset as a result of any in-service-noise exposure. The Veteran is not competent to offer an opinion as to etiology of any current bilateral hearing loss disability. The question regarding the etiology of such a disability is a complex medical issue that cannot be addressed by a layperson. For these reasons, his allegations are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for a bilateral hearing loss disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
Vito A Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


